DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 and 5 are objected to because of the following informalities: 
Claim 1 recites “a user’s face” in line 4.  It should be amended to read as --the user’s face--.  Appropriate correction is required.
Claim 5 recites “a user’s face” in line 4.  It should be amended to read as --the user’s face--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 5,890,486) in view of Wasko et al. (US 2014/0288624).
Regarding claim 1, Mitra discloses a facial cold compress assembly being configured to be worn beneath a user's eyes for treating swollen facial features around the eyes, said assembly (fig.1D) comprising: a strip having a pair of pouches (the opening the holds the thermal element 36) each being integrated into said strip (fig.1D), said strip being wearable on a user's face wherein said strip is configured to extend across the user's nose and beneath each of the user's eyes having said strip being aligned with the user's nasal pathways (fig.1D), said strip being comprised of a thermally conductive material wherein said strip is configured to be in thermal communication with the user's face when said strip is worn (col.6, line 10-34); an adhesive layer (layer of an adhesive substance 26) being bonded to said strip (see fig.6), said adhesive layer engaging the user's face when said strip is worn wherein said adhesive layer is configured to retain the strip on the user's face (col.6, line 51-65); a pair of covers (fig.6; a strip of flexible top material 37 having a first side 38), each of said covers being attached to said strip for defining each of said pouches, said covers being spaced apart from each other wherein each of said covers is configured to be positioned beneath a respective one of the user's eyes when said strip is worn (fig.1d); and a pair of thermal packs (fig.6; thermal element 36),  each of said thermal packs being in thermal communication with said strip when said thermal packs are positioned in said respective pouch wherein each of said thermal packs is configured to reduce swelling on the user's face and reduce congestion in the user's nasal pathways when said strip is worn (col.8, line 30-44). However, Mitra does not disclose each of said thermal packs being removably positionable into a respective one of said pouches, each of said thermal packs being positionable in a refrigerator wherein each of said thermal packs is configured to be chilled.  
Wasko teaches a heating/cooling system facilitates heating and/or cooling a person's anatomy. System 120 comprises mask 124 and pockets 128A, 128B and 128C (fig.11). The packet 128 comprises a pouch or other receptacle sized and shaped to removably receive a heating/cooling pack 36 (shown in FIG. 2). In one implementation, pack 36 may comprise a pack of ice. In another implementation, pack 36 comprises a pack of a cooling frozen or semi frozen gel or a pack of frozen or semi frozen particles [0023].  The pockets allow the person may selectively fill such pockets with heating/cooling packets or packs as needed depending upon what portions of the person's anatomy or what portions of the person's face require attention through cooling, such as with a bruise [0031]. The icepacks are configured being positionable in a refrigerator wherein each of said thermal packs is configured to be chilled.  The cooling pack can be also gel. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mitra with a removable thermal pack being positioned in said pouches as taught by Wasko for the purpose of selectively applying the thermal treatment in a desired position and reuse the thermal pack if needed. 

    PNG
    media_image1.png
    718
    749
    media_image1.png
    Greyscale

Regarding claim 2, Mitra in view of Wasko teaches the assembly according to claim 1, wherein: said strip has a first end, a second end, a top surface and a bottom surface, said strip being elongated between said first and second ends; said adhesive layer covers said bottom surface of said strip (fig.6 of Mitra), said adhesive layer having an exposed surface with respect to said bottom surface wherein said exposed surface is configured to engage the user's face; and said assembly includes a protective sheet ( first and second release liners 27a and 27b of Mitra) being removably positioned over said adhesive layer for protecting said adhesive layer, said protective sheet covering said exposed surface of said adhesive layer (col.6, line 51-65 of Mitra).

Regarding claim 3, Mitra in view of Wasko teaches the assembly according to claim 2, wherein each of said covers has a perimeter edge (the perimeter edge of pocket 128 (similar to pocket 28 in fig.2 of Wasko), said perimeter edge of each of said covers being coupled to said top surface of said strip (top surface of the mask), said perimeter edge of each of said covers having a first side (the open side of pocket 28 in fig.2 of Wasko), said first side of said perimeter edge of each of said covers being open into an interior of a respective pouch ([0030] of Wasko), each of said covers extending inwardly from a respective first and second end of said strip having said first side associated with each of said covers being spaced apart from each other (fig.11 and see also [0030] “Pockets 128 are similar to pocket 28 in that pockets 128 comprise pouches, chambers, cavities are like to removably receive heating/cooling packets or packs 36”of Wasko). 
Regarding claim 4, Mitra in view of Wasko teaches the assembly according to claim 2, wherein each of said thermal packs is filled with a gelatinous thermal fluid wherein each of said thermal packs is configured to enhance comfort for the user, each of said thermal packs being insertable through a first side of a perimeter edge of a respective cover ([0023] of Wasko).
Regarding claim 5, Mitra discloses a facial cold compress assembly being configured to be worn beneath a user's eyes for treating swollen facial features around the eyes, said assembly (fig.1D) comprising: a strip having a pair of pouches (the opening the holds the thermal element 36) each being integrated into said strip (fig.1D), said strip being wearable on a user's face wherein said strip is configured to extend across the user's nose and beneath each of the user's eyes having said strip being aligned with the user's nasal pathways (fig.1D), said strip being comprised of a thermally conductive material wherein said strip is configured to be in thermal communication with the user's face when said strip is worn (col.6, line 10-34); an adhesive layer (layer of an adhesive substance 26) being bonded to said strip (see fig.6), said adhesive layer engaging the user's face when said strip is worn wherein said adhesive layer is configured to retain the strip on the user's face (col.6, line 51-65); a protective sheet ( first and second release liners 27a and 27b) being removably positioned over said adhesive layer for protecting said adhesive layer, said protective sheet covering said exposed surface of said adhesive layer (col.6, line 51-65); a pair of covers (a strip of flexible top material 37 having a first side 38), each of said covers being attached to said strip for defining each of said pouches, said covers being spaced apart from each other wherein each of said covers is configured to be positioned beneath a respective one of the user's eyes when said strip is worn (fig.1d); each of said covers having a perimeter edge, said perimeter edge of each of said covers being coupled to said top surface of said strip, said perimeter edge of each of said covers having a first side (see annotated figure below); and a pair of thermal packs (thermal element 36),  each of said thermal packs being in thermal communication with said strip when said thermal packs are positioned in said respective pouch wherein each of said thermal packs is configured to reduce swelling on the user's face and reduce congestion in the user's nasal pathways when said strip is worn (col.8, line 30-44). However, Mitra does not disclose each of said thermal packs being removably positionable into a respective one of said pouches, each of said thermal packs being positionable in a refrigerator wherein each of said thermal packs is configured to be chilled.  
Wasko teaches a heating/cooling system facilitates heating and/or cooling a person's anatomy. System 120 comprises mask 124 and pockets 128A, 128B and 128C (fig.11). The packet 128 comprises a pouch or other receptacle sized and shaped to removably receive a heating/cooling pack 36 (shown in FIG. 2). In one implementation, pack 36 may comprise a pack of ice. In another implementation, pack 36 comprises a pack of a cooling frozen or semi frozen gel or a pack of frozen or semi frozen particles [0023].  The pockets allow the person may selectively fill such pockets with heating/cooling packets or packs as needed depending upon what portions of the person's anatomy or what portions of the person's face require attention through cooling, such as with a bruise [0031]. The covers having a perimeter edge (the perimeter edge of pocket 28 or 128), said perimeter edge of each of said covers being coupled to said top surface of said strip, said perimeter edge of each of said covers having a first side, said first side of said perimeter edge of each of said covers being open into an interior of a respective pouch, each of said covers extending inwardly from a respective first and second end of said strip having said first side associated with each of said covers being spaced apart from each other (fig.2). Wasko teaches pocket 28 is formed from a single panel stitched, bonded, welded or joined to the back face 32 of mask 24 such that the rear face 32 of mask 24 defines a portion of the interior of pocket 28. In yet another implementation, pocket 28 is formed from a sleeve or pocket forming enclosure which is itself attached to rear face 32 of mask 24 [0025]. The icepacks are configured being positionable in a refrigerator wherein each of said thermal packs is configured to be chilled.  The cooling pack can be also gel [0027]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mitra with a removable thermal pack being positioned in said pouches made by cover as taught by Wasko for the purpose of selectively applying the thermal treatment in a desired position and reuse the thermal pack if needed.  
Examiner note: The examiner is teaching the pocket being open from one side and incorporating to the base reference of Mitra. The combination device provides pouch that is made from the cover and being open on one side in order to place a removable thermal element. Mitra has a flexible top martial and it is being modified with open end pocket.  

    PNG
    media_image1.png
    718
    749
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794